SOMMERVILLE, J.
Edmund Wiley and Rose Wiley contracted a slave marriage, which was continued after the Civil War, and which has been declared to have been a legal marriage. Wiley v. Bowman, 144 La. 181, 80 South. 243. There was one son, George, issue of that marriage, who was recognized as the forced heir of Edmund Wiley in the above-entitled suit; Edmund and Rose separated after the war, and Rose died in 1876 or 1877. Subsequently Edmund acquired the property which is in controversy in this suit.
Sandy Alexander Stuart and Eliza Bowman also contracted a slave marriage, but it is not certain whether or not they continued marital relations after they were emancipated. There were several children of the marriage, of whom George Stewart is one. He is the defendant in this cause. The validity of that marriage is attacked by plaintiff; but the decision of that matter is not necessary to be decided in disposing .of this case, and plaintiff is without interest therein. Sandy and Eliza separated. Sandy “took up with another woman” and Eliza says she married Edmund Wiley. This last alleged marriage took place while Sandy, the husband of Eliza, and Rose, the wife of Edmund, were both living. Edmund thus had two *1083wives, and Eliza had two husbands, at the same time.
Edmund Wiley acquired the property involved while he and Eliza were living as husband and wife.
Edmund Wiley died on January 14, 1916. He left a last will, in which he bequeathed “unto his wife, Eliza Bowman, the usufruct of all the property of which he may die possessed, * * * for her to enjoy during her natural life, and after her death his property to revert to his heirs and legal representatives. And he also appointed his wife, Eliza Bowman, executrix without giving bond.” The validity of his will was attacked by George Wiley, and it was declared null. Wiley v. Bowman, 144 La. 181, 80 South. 243.
During the pendency of this last referred to suit Eliza died, on December 15, 1917, and her son George was made a party to the proceeding.
Eliza left a last will, in which “she gives and bequeaths unto her son George Stewart, all the property of which she may die possessed.” And she also appoints “her said son, George Stewart, her testamentary executor.”
George Stewart was recognized as heir at law and confirmed as universal legatee and executor of the estate of the deceased.
The will of Eliza Bowman is attacked as being invalid by plaintiff; but he is without interest therein or thereunder, and in our view of this case it is not necessary to pass upon the validity of that will.
There was inventoried in the succession of Eliza Bowman the property which had been owned by Edmund Wiley.
George Wiley, the son and heir of Edmund Wiley, and the administrator of the latter’s succession, has now sued George Stewart for possession of the property which has been inventoried in the succession of Eliza Bowman, and of which he has taken possession, and he asks that George Stewart be condemned to deliver to him, George Wiley, heir and administrator’, all the property belonging to the succession of Edmund Wiley.
There was judgment in favor of defendant, dismissing the suit of plaintiff, and he has appealed.
[1] Defendant filed several exceptions' which were overruled; but the ruling will not be considered, as it is unnecessary for a proper disposition of this case. Defendant filed pleas of estoppel and res judicata, which were properly overruled. The former case of Wiley v. Bowman did not present the validity of the marriage of Edmund Wiley and Eliza Bowman for determination, and it was not considered. The validity of - the will of Edmund Wiley was the only point presented in plaintiff’s petition in the former case. In her answer, Eliza Bowman set up that George Wiley was not the son of and heir of Edmund Wiley, and that issue became a necessary one.
[2] In his petition attacking the will of his father, George Wiley prayed “that Eliza Bowman, surviving widow and executrix of the succession of Edmund Wiley,- be duly cited,” etc. But that allegation did not mislead Eliza Bowman, the defendant in the case, or George Stewart, defendant in the this case, and it was not in any way prejudicial to them or their interests. It cannot estop plaintiff in this case from alleging and proving that Edmund Wiley and Eliza Bowman were not married.
The only evidence as to the marriage, of Edmund Wiley and Eliza Bowman is the testimony of Eliza and that of neighbors, who said that they were considered husband and wife in the community in which they lived.
There was also offered a certificate of the clerk of court, certifying that Edmund Wiley had received a license, dated September 22, 1866, to marry Eliza Stagg. Another certifi*1085cate by the clerk says the marriage records of the parish of St. Landry fail to disclose that a license was issued in 1866 and 1867 to Edmund Wiley and Eliza Bowman. It does not appear who Eliza Stagg was, or that she was Eliza Bowman, and the marriage certificate in the record shows that Edmund Wiley was married to Eliza Staywood on September 26, 1866. This certificate is signed by Eliza Staywood, by affixing her mark, and not by Eliza Bowman. The latter was a witness in the former case, and she gave no explanation of these documents. They were not in evidence in that case, and her status as a married woman was not an issue therein.
But the record shows that Edmund Wiley had been married to Rose Wiley, and they were husband and wife in 1866 and 1867, when it is claimed that he was married to Eliza Bowman, and Eliza knew at the time that he was married. Rose and her son lived in the house for .a while with Edmund and Eliza, and the latter reared the son of Edmund and Rose. Rose died in 1876 or 1877.
Edmund Wiley was incapable of contracting a marriage with Eliza during the existence of his marriage with Rose. And if ¡Sandy Alexander Stuart and Eliza Bowman were legally married, upon which question no opinion is expressed, Eliza was incapable of contracting another marriage during the existence of that marriage.
Eliza did not, therefore, marry Edmund in good faith. She knew of his marriage with Rose at the time, and no civil effects flow from such union. There were no children of the union between Edmund and Eliza. George Stewart, the defendant, was not' a child of Edmund Wiley.
There was no community of acquéts and gains existing between Edmund Wiley and Eliza Bowman, and the property acquired by Edmund after the death of Rose, his wife, was the property of Edmund, and his forced heir George Wiley, the plaintiff, takes it by inheritance from his father.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that there now be judgment in favor of George Wiley and against defendant, ordering him to turn over to plaintiff, as legal heir of Edmund Wiley and as administrator of the succession of Edmund Wiley, all the property belonging to the late Edmund Wiley, particularly that which has been inventoried in the succession of Eilza Bowman; costs of court to be paid by defendant.
MONROE, C. X, not having heard the argument, takes no part.